Citation Nr: 0810241	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  99-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left arm shrapnel wound (sw), with injury to Muscle 
Groups (MGs) III and V.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who had active service in the 
Commonwealth Army of the Philippines from February 1944 to 
June 1946.  This case was originally before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In February 2001, the Board issued a decision that, in 
pertinent part, denied the veteran's claim for an increased 
rating.  The veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2002, the Court issued an order that endorsed a joint motion 
by the parties (Joint Motion), vacated the Board's February 
2001 decision, and remanded this matter to the Board for 
action in compliance with the Joint Motion.  In November 
2003, November 2005 and October 2007 the case was remanded 
for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The October 2007 Remand directed the RO to arrange for the 
veteran to be examined to determine the nature and extent of 
the impairment he has resulting from his residuals of left 
arm sw with injury to MGs III and V.  The veteran's claims 
file was to be reviewed by the examiner in conjunction with 
the examination.  Range of motion studies of the left elbow 
and shoulder, indicating additionally any further limitations 
due to pain or on exacerbation, were to be performed.  The 
examiner was to review the entire record and, based on the 
record review and examination of the veteran, opine how much 
limitation of elbow flexion, if any, is due to the veteran's 
service-connected sw, and how much, if any, is due to his 
nonservice-connected osteoarthritis.  The RO was to then 
readjudicate the claim, to include consideration of rating 
under alternate criteria, based on limitation of motion of 
the shoulder and/or elbow.  Review of the claims files 
revealed that all that was apparently completed was that the 
veteran was sent a notice letter; further development 
requested was not accomplished.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, this 
case is on remand from the Court, and the Court has routinely 
returned to the Board for corrective action cases where 
development sought on remand was not completed.  The Board 
has no recourse but to REMAND the case for the following 
action:

1.  The RO should arrange for the veteran 
to be examined by a physician with 
appropriate expertise to determine the 
nature and extent of the impairment he has 
resulting from his residuals of left arm 
sw with injury to MGs III and V.  The 
veteran's claims files must be reviewed by 
the examiner in conjunction with the 
examination.  Range of motion studies of 
the left elbow and shoulder, indicating 
additionally any further limitations due 
to pain or on exacerbation, should be 
performed.  Clinical findings should be 
described in detail.

The examiner should review the entire 
record and, based on the record review and 
examination of the veteran, opine how much 
limitation of elbow flexion, if any, is 
due to the veteran's service-connected sw, 
and how much, if any, is due to his 
nonservice-connected osteoarthritis.  If 
the examiner cannot distinguish between 
limitation of motion due to the service 
connected sw and limitation of motion due 
to nonservice connected arthritis, it 
should be so stated for the record.  The 
examiner must explain the rationale for 
all opinions given.

2.  The RO should then readjudicate this 
matter in light of all pertinent evidence 
and legal authority (including 
consideration of rating the sw residuals 
under the alternative, limitation of 
motion, criteria mentioned above).  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
attorney must be furnished an appropriate 
supplemental statement of the case and 
given opportunity to respond before the 
case is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

